Case 2:19-mj-00075-JTR ECF No. 1-1 filed 02/21/19 PagelD.2 Page 1 of 7

AUSA Assigned: PIC

Re: Criminal Complaint for Jaydin LEDFORD alleging violations
of 18 U.S.C. § 875(c)

AFFIDAVIT

STATE OF WASHINGTON _ )
) ss
County of Okanogan )

I, Marjoe Jennings, being duly sworn, do hereby depose and state:
I. INTRODUCTION AND AGENT BACKGROUND

1) I was hired as a Special Agent with the Federal Bureau of
Investigation (“FBI”) in April 2010 and was assigned to the Phoenix Arizona Field
Office, Sierra Vista Resident Agency (“SVRA”). While assigned to the SVRA, I
worked a variety of violations and participated in White Collar, Violent Crimes,
Organized Crime Drug Enforcement Task Force (OCDETF) Cases, Public
Corruption and Counterterrorism investigations. During this time, I participated in
investigations, resulting in the issuance of search warrants and the arrest and
subsequent convictions of individuals. In November 2014, I was assigned to
Spokane Safe Street Task Force. My duties as a member of this task force include
the investigation of all violations of Federal law and related criminal activities,
including but not limited, to drug offenses as contained within 21 U.S.C. et. seq.

2) In March 2016, I was assigned to the Inland Northwest Joint
Terrorism Task Force (INJTTF) working on Domestic and International Terrorism
investigations as an investigator or law enforcement officer of the United States
within the meaning of 18 U.S.C. § 2510(7), in that I am empowered by law to

conduct investigations and to make arrests for federal felony offenses.

Affidavit of Marjoe Jennings — Page 1 of 7
Case 2:19-mj-00075-JTR ECF No. 1-1 filed 02/21/19 PagelD.3 Page 2 of 7

3) Additionally, I have participated in criminal investigations involving
computer related crimes. This participation includes acting as the case agent and
assisting other law enforcement officers. Through this participation, I have gained
an understanding of the widespread use of digital media and the internet in its role
in both terrorism and drug related crimes.

4) Tam familiar with federal laws concerning interstate communications
containing threats, specifically 18 U.S.C. § 875(c), which states:

[W]hoever transmits in interstate or foreign commerce
any communication containing any threat to kidnap any
person or any threat to injure the person of another, shall
be fined under this title or imprisoned not more than five
years, or both.

18 U.S.C. § 875(c).

Il. PURPOSE OF AFFIDAVIT

5) The information set forth in this affidavit is not intended to detail each
and every circumstance of the investigation or all information known to me or
other investigative participants. Rather, this affidavit serves to document,
corroborate, and illustrate the facts and circumstances necessary to establish
probable cause exists that Jaydin LEDFORD has violated the provisions of 18
US.C. § 875(c).

6) The facts and opinions set forth in this affidavit have been derived
from the above described training and experience, as well as my personal
participation in this investigation, and from information provided to me by agents
and/or officers from other federal, state, and local law enforcement agencies.

Il, STATEMENT OF PROBABLE CAUSE

7) On February 04, 2019, I became aware of threatening Facebook

postings made under the account of Jaydin LEDFORD (Embrace Death)

Affidavit of Marjoe Jennings — Page 2 of 7
Case 2:19-mj-00075-JTR ECF No. 1-1 filed 02/21/19 PagelD.4 Page 3of7

100006473351367. After I received the notice of threatening Facebook postings
and determining it to be a public Facebook profile, I viewed the aforementioned
Facebook profile. While viewing the profile I noticed many posting on the page.
Among those posting were several threatening postings including the following:

a. February 01, 2019 at 5:22 PM: “Ozzie Knezovich is
gonna get a bullet in his skull.”;

b. February 01, 2019 at 7:07 PM: “i’m ready to die”;

c. February 02, 2019 at 6:01 PM: “I1639 is law. sheriffs
that are non compliant will be shot. by me.”;

d. February 03, 2019 at 10:11 PM: “how is Mark Janus still
alive? he lives in Illinois. Execute him.” Then in
comments on the same posting Ledford writes: “fuck all
Pll do it myself.” Ledford continues: “i bet his brain
tatstes deliciousss” and “low fat too lean scab brains
mmmmm”; and

e. February 04, 2019, at 11:11 AM: Ledford shared a post
that linked to an article stating “Trump Busts Another
Federal Union” in response to the article Ledford posted:
“I am gonna shoot this motherfucker in the head.”

8) In my initial investigation, I determined that LEDFORD is a 23 year
old white male. I also subsequently learned from LEDFORD that he was formerly
employed by Okanogan Behavioral Health.

9) On February 6, 2019, at approximately 8:11 AM hours (PST), I issued
an 18 U.S.C. § 2703(d) Court Order to Facebook for the account Jaydin
LEDFORD (Embrace Death) Account number: XXXXXKXXXKXX5 1367.

10) On February 13, 2019 at approximately 1:32 PM hours (PST), I
received a response from Facebook indicating the user at the times of the
threatening messages was using a specific IP address ending in “.187”. In addition

the account was registered to Jaydin LEDFORD, with a specific email address at

Affidavit of Marjoe Jennings — Page 3 of 7
Case 2:19-mj-00075-JTR ECF No. 1-1 _ filed 02/21/19 PagelD.5 Page 4 of 7

Gmail.com and another specific email address at Facebook.com, along with two
specific telephone numbers. The account also registered a credit card ending in
8843. I conducted an open source search for the specific IP address ending in
“*.187” which indicated the IP address belonged to Highland Internet Services,
Oroville, Washington.

11) On February 13, 2019 at approximately 3:41 PM hours (PST), I
received information from Highland Internet Services stating that the subscriber of
the services came back to Jaydin LEDFORD, at a specific apartment in Omak,
Washington (hereinafter “LEDFORD’s Apartment”). The information also
provided a billing address at a specific P.O. Box and a corresponding specific
telephone number. Highland Internet Services also provided the credit card
number listed on file as the same credit card number associated with LEDFORD’s
Facebook account ending in 8843. The telephone number on the account also
matched the number provided by Facebook for LEDFORD.

12) On February 14, 2019, I viewed computer data base checks on
LEDFORD and all possible occupants of LEDFORD’s Apartment in Omak,
Washington through the Accurint database system. Accurint is an Internet based
public records search program that provides a National Comprehensive Report on
individuals based on information available through public records. According to
Accurint, LEDFORD’s current residence is LEDFORD’s Apartment in Omak,
Washington.

13) On February 14, 2019, I conducted a computer data base check of
LEDFORD’s Apartment in Omak, Washington via the Okanogan Tax Assessor’s
website and discovered that it has been assigned a specific parcel number and that

the listed owner is a different individual from LEDFORD.

Affidavit of Marjoe Jennings — Page 4 of 7
Case 2:19-mj-00075-JTR ECF No. 1-1 filed 02/21/19 PagelD.6 Page5of7

14) On February 14, 2019, I conducted criminal history checks through
the indices of the National Crime Information Center (NCIC). No criminal history
was discovered on LEDFORD.

15) On February 14, 2019, at approximately 3:20 p.m. (PST), Task Force
Office (“TFO”) James Collins, traveled to Omak, Washington and spoke with
Omak Detective Marcos Ruiz. I learned from TFO Collins that Detective Ruiz
spoke to the owner of the apartment complex in Omak, Washington that includes
LEDFORD’s Apartment, who informed Detective Ruiz that LEDFORD is the sole
leasee of LEDFORD’s Apartment in Omak, Washington. In addition, I learned
from TFO Collins, that Detective Ruiz and other law enforcement officers have
been doing surveillance of the location and have not seen any activity at the
location. I learned from TFO Collins that while parked on a public street next to
LEDFORD’s Apartment in Omak, Washington, he scanned for wireless networks
and identified numerous networks. TFO Collins informed me that all of the
networks were secured, meaning that users would need to enter a password to
access the network.

16) Multiple sources of information, as outlined above, indicate that
Jaydin Ledford currently resides LEDFORD’s Apartment in Omak, Washington
and resided at the residence on the dates that threatening Facebook messages were
sent from the specific IP address ending in “.187” and resolved back to LEDFORD
at LEDFORD’s Apartment in Omak, Washington.

17) Talso conducted open source searches and confirmed Facebook Inc.
has data servers in several states and the information posted on LEDFORD’s
Facebook account would travel across state lines. Couple that with the fact
LEDFORD posts were public and viewable by anyone in the world, any
information placed onto Facebook would fall under the Interstate Communication
Act.

Affidavit of Marjoe Jennings — Page 5 of 7
Case 2:19-mj-00075-JTR ECF No. 1-1 filed 02/21/19 PagelD.7 Page 6 of 7

18) On February 20, 2019, I and other law enforcement officers executed
a search warrant at LEDFORD’s Apartment in Omak, Washington. The search
warrant was granted on February 15, 2019 by United States Magistrate Judge John
T. Rodgers. Upon executing the search warrant, law enforcement officers seized
computers, electronics, and LEDFORD’s cell phone. A forensic examination of
these items is pending.

19) On February 20, 2019, myself, TFO Shane McClary of the INJTTF,
and a Special Agent from the United States Secret Service, conducted an interview
of LEDFORD at the Okanogan Sheriff’s Office. LEDFORD was advised of his
Miranda warnings and indicated that he was willing to speak with us. During this
conversation LEDFORD made the following statements:

a. ue he does intend to kill Sheriff Ozzie Knezovich, or words to that
effect;

b. that he [Sheriff Knezovich] should be in fear, or words to that effect;
and

c. that he does want to eat Mark Janus’s brains, or words to that effect;
and,

d. that he wants to hurt cops, or words to that effect.

20) During this interview, LEDFORD also confirmed that the previously
noted statements on LEDFORD’s Facebook account were made by him using his
Facebook Account Jaydin Ledford (Embrace Death).

IV. CONCLUSION

21) Based upon the information above and your affiant’s knowledge and

experience, your affiant respectfully requests the Court find probable cause has

been shown to believe that Jaydin LEDFORD made at least one threat on or about

Affidavit of Marjoe Jennings — Page 6 of 7
Case 2:19-mj-00075-JTR ECF No. 1-1 filed 02/21/19 PagelD.8 Page 7 of 7

February 1, 2019 continuing to at least on or about February 2, 2019 through

interstate communications, in violation of 18 U.S.C. § 875(c).

Ml

Marjoe Jennings
Special Agent, FBI

Fa
Subscribed and sworn before me this “2 fe JA)” day of F a 2019.

Wy

The H ble John T. Rodgers
ited/States Magistrate Judge

Affidavit of Marjoe Jennings — Page 7 of 7
